         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JIMMY D. JOHNSON,

                                        Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                     CASE NUMBER:       CV 318-007

                  NANCY A. BERRYHILL, Deputy Commissioner for
                  Operations of the Social Security Administration, Performing
                  the Duties and Functions Not Reserved to the Commissioner
                  of Social Security,

                                        Defendant.



                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated June 21, 2019 adopting the Magistrate Judge's Report and

                     Recommendation as the court's opinion, that the Commissioner's final decision is affirmed;

                     therefore, judgment is hereby entered in favor of the Commissioner. This case stands closed.




            06/21/2019                                                           Scott L. Poff
           Date                                                                  Clerk



                                                                                 (By) Deputy Clerk
GAS Rev 10/1/03
